               Case 1:21-cv-01121-RA Document 5 Filed 02/24/21 Page 1 of 1


                                                                     USDC-SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC#:
 SABRINA M. HAMMOND-WILLIAMS, et                                     DATE FILED: 2-24-21
 al.,

                              Plaintiffs,
                                                                       21-CV-1121 (RA)
                         v.                                                 ORDER
 AARON FUCHS, et al.,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         Plaintiffs, who are proceeding pro se, paid the filing fees to commence this action.

         The Clerk of Court is directed to issue summonses as to Defendants Aaron Fuchs, Tuff City

Records, TuftAmerica, Inc., Swing Beats Songs BMI, Funky Delicacies Records, and Tuft-N-Rumble

Management. Plaintiffs are directed to serve a summons and the complaint on each Defendant within

90 days of the issuance of the summonses. If within those 90 days, Plaintiffs have not either served

Defendants or requested an extension of time to do so, the Court may dismiss the claims against

Defendants under Rules 4 and 41 of the Federal Rules of Civil Procedure for failure to prosecute.

         The Clerk of Court is directed to mail a copy of this order to Plaintiffs, together with an

information package.

SO ORDERED.

Dated:      February 24, 2021
            New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge
